Opinion issued February 17, 2005












In The
Court of Appeals
For The
First District of Texas




NO. 01-03-01287-CR




MICHAEL DEAN THOMPSON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 23rd District Court
Brazoria County, Texas
Trial Court Cause No. 41581



 
MEMORANDUM  OPINION
          Appellant, Michael Dean Thompson, pleaded not guilty to the charge of
aggravated sexual assault of a child.  A jury found appellant guilty and sentenced him
to confinement in prison for life.  In his sole point of error, appellant contends that
the evidence is legally insufficient to support his conviction because the evidence
fails to establish venue for the offense in Brazoria County, Texas.  We affirm.
Venue
          Under the Rules of Appellate Procedure, we must presume that venue was
proved at trial unless it was disputed in the trial court or the record affirmatively
demonstrates contrary venue. Tex. R. App. P. 44.2(c)(1).
  Although appellant pleaded
not guilty to the offense, venue was not a disputed issue in the trial court.  See
Holdridge v. State, 707 S.W.2d 18, 20 (Tex. Crim. App. 1986) (holding that plea of
not guilty insufficient to raise issue of venue for purposes of avoiding appellate venue
presumption in favor of venue).  Unless the record affirmatively negates venue in
Brazoria County, therefore, we must presume that venue was proven at trial.  See id.;
Tex. R. App. P. 44.2(c)(1).
          Appellant’s sole challenge to venue concerns one question to the child
regarding whether she initially believed that appellant’s house was in the City of
Pearland or in the City of Houston.  Although the child acknowledged that she
originally believed appellant’s house was located in Houston rather than Pearland,
she also testified that she was sexually assaulted in appellant’s bedroom of the house
that she identified in a photograph labeled as State’s exhibit one.  Moreover, appellant
agreed and stipulated “that the home marked State’s exhibit one is located wholly
within incorporated city limits of Pearland, Brazoria County, Texas.”  
          We conclude that appellant has not shown that the record affirmatively negates
venue in Brazoria County for the offense.  We must presume, therefore, that venue
was proven at trial.  See id.; Tex. R. App. P. 44.2(c)(1). Accordingly, we overrule
appellant’s sole point of error.
 
Conclusion
We affirm the judgment of the trial court.      
 

                                                             Elsa Alcala
                                                             Justice
 
Panel consists of Justices Nuchia, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).